  Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 1 of 17



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK




IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION
                                     Case No. 1:15-cv-07488-CM-RWL
THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions




       PLAINTIFFS’ OPPOSITION TO FOREST’S MOTION IN LIMINE
  NO. 13 TO PRECLUDE PREJUDICIAL AND IRRELEVANT EVIDENCE AND
    ARGUMENT REGARDING FOREST’S MEDICAID REBATE SAVINGS
       Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 2 of 17



                                                 TABLE OF CONTENTS


I.      INTRODUCTION .......................................................................................................... 1

II.     FACTS ............................................................................................................................ 3

III.    ARGUMENT .................................................................................................................. 6

IV.     CONCLUSION ............................................................................................................... 12
       Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 3 of 17



                                               TABLE OF AUTHORITIES
CASES

F.T.C. v. Actavis, Inc.,
     570 U.S. 136 (2013) ............................................................................................ 1, 2, 4, 6, 8

In re Loestrin 24 Fe Antitrust Litig.,
      261 F. Supp. 3d 307 (D.R.I. Aug. 8, 2017) ...........................................................................2

In re Namenda Direct Purchaser Antitrust Litig.,
     331 F. Supp. 3d 152 (S.D.N.Y. 2018) ..................................................................... 2, 3, 6, 7

King Drug Co. of Florence v. Cephalon, Inc.,
     88 F. Supp. 3d 402 (E.D. Pa. 2015) ..................................................................................... 2

Mylan Inc. v. Commissioner, No. 16145-14, 27086-14,
    2016 LEXIS 45 (T.C. Mar. 20, 2016) ................................................................................. 7

Hart v. RCI Hospitality Holdings, Inc.,
     90 F. Supp. 3d 250 (S.D.N.Y. 2015) .................................................................................. 11

United States v. Schultz,
     333 F. 2d 393 (2d Cir. 2003) ............................................................................................... 6

United States v. Monsalvatge,
     850 F. 2d 483 (2d Cir. 2017) ............................................................................................... 6

U.S. Bank Nat’l Assn. v. PHL Variable Life Ins., Co.,
     112 F. Supp. 3d, 122 (S.D.N.Y. 2015) ......................................................................... 10, 11

FEDERAL RULES

       Fed. R. Evid. 401 ................................................................................................................ 6

       Fed. R. Evid. 402 ................................................................................................................. 6

       Fed. R. Evid. 403 ................................................................................................................. 6




                                                                     ii
     Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 4 of 17



I.     INTRODUCTION

       Plaintiffs respectfully submit this Opposition to Forest’s Motion in Limine No. 13 to

Preclude Prejudicial and Irrelevant Evidence and Argument Regarding Forest’s Medicaid Rebate

Savings (ECF No. 792).

       Plaintiffs contend that Forest made a large and unexplained reverse payment to Mylan for

the purpose of delaying generic Namenda IR entry. Forest conveyed its payment to Mylan via

compensation terms in an amendment to a pre-existing agreement that allowed Mylan to sell an

authorized generic version of Forest’s drug Lexapro (the “Lexapro Amendment”). Forest and

Mylan executed the Lexapro Amendment on the same day as they executed the agreement to

settle the Namenda patent litigation, and three years after the effective date of the Deficit

Reduction Act of 2005 (the “DRA”).

       Forest argues that the Lexapro Amendment did not convey a reverse payment but rather

provided substantial value to Forest by reducing the Medicaid rebate liability that Forest would

owe pursuant to the DRA. Forest moves to exclude Plaintiffs from introducing evidence or

argument: (1) related to Congress’s intent in passing the DRA, (2) that suggests that the Lexapro

Amendment enabled Forest to exploit a loophole in the law or otherwise underpay Medicaid, and

(3) that suggests that Forest took money from the government, taxpayers, and Medicaid-eligible

individuals. Defs.’ Br. at 1 (ECF No. 793).

       As an initial matter, there is a threshold question of whether the potential reduction of

Forest’s Medicaid rebate liability is a cognizable justification for a reverse payment by a brand

company to a generic challenger (here, Mylan) under F.T.C. v. Actavis, Inc., 570 U.S. 136 (2013)

(“Actavis”), which specifically distinguishes payments by the brand to the generic challenger that

seek to induce the generic challenger to abandon its claim (unlawful and anticompetitive) versus
     Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 5 of 17



potentially justifiable payments to the generic challenger that reflect the fair value of

compensation for services the generic has promised to perform in exchange for payment.

       The importance of the payment’s effect as an inducement to the generic challenger was

heavily contested on summary judgement in this case. In its ruling on those motions, this Court

recognized that the focus must be on whether the generic challenger was induced to delay. See

In re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp. 3d 152, 197 (S.D.N.Y. 2018)

(“Namenda V”) (quoting Actavis, 570 U.S. at 155) (“Reverse payments are of particular concern

when they demonstrate ‘that the patentee [sought] to induce the . . . [infringer] to abandon its

claim with a share of its monopoly profits that would otherwise be lost in a competitive

market.’”). Other courts also have reached this conclusion. See In re Loestrin 24 Fe Antitrust

Litig., MDL No. 13-2472-S-PAS, 261 F. Supp. 3d 307, 332 (D.R.I. Aug. 8, 2017) (“The

[Supreme] Court’s use of the word ‘induce’ suggests that the value to the alleged infringer is

paramount, whereas the emphasis on the ‘share of its monopoly profits’ supports the notion that

the brand must be alleged to have sacrificed some amount of its anticipated profits in order to

maintain its monopoly.”); King Drug Co. of Florence v. Cephalon, Inc., 88 F. Supp. 3d 402, 417

(E.D. Pa. 2015) (“As Actavis explains, the relevant inquiry is what would induce the generic to

stay off of the market. A reasonable jury could find that a reverse payment to a generic

manufacturer that comes close to or exceeds the expected profits to be earned by prevailing in

the patent litigation could induce a generic manufacturer to forfeit its claim.”) (internal citations

omitted) (emphasis in original).

       Consistent with this Court’s summary judgment ruling and the established jurisprudence,

Plaintiffs’ Motion in Limine No. 7 seeks to exclude all evidence regarding Forest’s Medicaid

rebate liability because it is unrelated to the value of services that Mylan promised to perform



                                                  2
      Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 6 of 17



pursuant to the Lexapro Amendment. Actavis, 570 U.S. at 156 (a payment may be explained if it

“reflect[s] compensation for other services that the generic has promised to perform—such as

distributing the patented item or helping to develop a market for that item.”). Whether the

Lexapro Amendment provided an ancillary financial benefit to Forest from the government has

no bearing on whether Forest’s payment induced Mylan to abandon its challenge to Forest’s

patent.

          Assuming arguendo, however, that the jury is allowed to consider evidence and argument

from Forest about its anticipated Medicaid rebate liability savings as a result of the Lexapro

Amendment, then Plaintiffs should not be precluded from providing the jury with appropriate

background information about Medicaid, Medicaid rebate liability, and the DRA so that the jury

can make a fully informed determination about Forest’s $32.5 million payment to Mylan under

the Lexapro Amendment. Specifically, the jury should be given the evidence it needs to

understand how the Medicaid rebate program works with respect to authorized generics to

determine whether Forest’s purported rebate savings represented “fair value” for Mylan’s

services or whether Forest merely used its purported savings (which Forest forecast as roughly

equivalent to the reverse payment amount) as a funding source to pay Mylan. See Namenda V,

331 F. Supp. 3d at 199.

II.       FACTS

          The Lexapro Amendment altered the Distribution and Supply Agreement (Generic

Lexapro) (the “Original Lexapro Agreement”) between Forest and Alphapharm Pty, Ltd.

(“Alphapharm”), which Mylan later acquired. The Original Lexapro Agreement was executed

on October 3, 2005 in connection with settlement of Hatch-Waxman litigation concerning that

drug. See Revised Pls.’ Contentions (“DPP Cont.”), ECF No. 699-1 at ¶ 128.



                                                 3
     Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 7 of 17



       The compensation terms of the Original Lexapro Agreement provided for Alphapharm

and Forest to share the profits associated with Alphapharm’s sales of Authorized Generic

Lexapro, with Alphapharm entitled to 60% and Forest entitled to 40%. Id.

       The Lexapro Amendment, which the parties executed on June 21, 2010 (the same day

that the Namenda litigation settlement agreements were executed), provided that Mylan rather

than Forest would manufacture the authorized generic Lexapro product that Mylan would sell,

altered the compensation terms of the Original Lexapro Agreement such that Mylan’s share of

the profits on the first $150M in Authorized Generic Lexapro sales would be increased by $12.5

million, and provided for a $20 million cash payment from Forest to Mylan within ten days of

execution of the agreement. See DPP Cont. at ¶¶ 129, 141.

       Forest claims that the payment it made to Mylan in connection with the Lexapro

Amendment can be explained, in part, by the Medicaid rebate savings that Forest projected it

would achieve when Mylan took over the manufacturing of Authorized Generic Lexapro. Defs.’

Br. at 2. (In Plaintiffs’ Motions in Limine Nos. 6 and 7, Plaintiffs explained that Medicaid rebate

savings are not a cognizable explanation under Actavis or the rule of reason in general.) (ECF

Nos. 744 and 745).

       Medicaid is a joint federal and state program created in 1965 and managed by Centers for

Medicare and Medicaid Services (“CMS”) “that provides health coverage to tens of millions of

lower-income Americans, including children, pregnant women, parents, seniors and individuals

with disabilities.” Toto Decl. Ex 2, ECF No. 794-2, Excerpts of Expert Report of Forest’s

Expert Alexandra Mooney Bonelli (“Bonelli Rpt.”) at ¶ 7.

       In 1990, Congress established the Medicaid Drug Rebate Program (“MDRP”) in an effort

to reduce the federal and state cost of providing prescription drug coverage to Medicaid



                                                 4
       Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 8 of 17



beneficiaries. The MDRP is structured to achieve such cost reduction through the use of a rebate

system (known as the “Medicaid rebate”), whereby a participating manufacturer must pay a

rebate to the state Medicaid agency after the state Medicaid agency has paid for the drug – in

essence offsetting or reducing the amount the state Medicaid agency has paid for the drug. Id. at

¶ 8.

        Every manufacturer participating in the MDRP must pay a rebate for each unit of the

manufacturer’s covered outpatient drug paid for by a state Medicaid agency. Rebates are paid by

participating drug manufacturers on a quarterly basis to states and are shared between the states

and the federal government to help “offset the Federal and State costs of most outpatient

prescription drugs dispensed to Medicaid patients.” Id. at ¶ 9, quoting the CMS website

(https://medicaid.gov/medicaid/prescription-drugs/medicaid-drug-rebate-program/index.html).

        The per-unit rebate amount, which is calculated by CMS, is tied to the product’s

commercial price in the market; therefore, manufacturers must report to CMS certain pricing

data based upon their commercial sales and discounts in order for CMS to be able to calculate

the rebate amounts. Under applicable rules and regulations, a manufacturer of brand drugs must

report its “Best Price” and other pricing data within 30 days after the end of each calendar

quarter. Id. at ¶ 15. In general, “Best Price” reflects the lowest price available from a

manufacturer to a commercial customer in the United States. Id. at ¶ 17.

        Prior to the DRA, there were no statutory requirements specifically addressing authorized

generics under the MDRP. As such, an authorized generic drug was commonly treated as a

separate drug from its related brand counterpart for price reporting purposes, and specifically for

the Best Price calculation. Id. at ¶ 21. The DRA, which largely became effective on January 1,




                                                 5
       Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 9 of 17



2007, amended the statutory definition of Best Price by specifying that Best Price must include

the lowest price of an authorized generic drug. Id. at ¶ 22.

III.    ARGUMENT

        Evidence is relevant if it has any tendency to make a fact more or less probable than it

would be without the evidence and the fact is of consequence in determining the action. Fed. R.

Evid. 401. Relevant evidence is generally admissible. Fed. R. Evid. 402. “Evidence need not be

conclusive in order to be relevant.” United States v. Schultz, 333 F.3d 393, 416 (2d Cir.

2003) (quoting Contemporary Mission v. Famous Music Corp., 557 F.2d 918, 927 (2d Cir.

1977)). As the Second Circuit explained, “[A] district court ‘may exclude relevant evidence if

its probative value is substantially outweighed by a danger of one or more of the following:

unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.’ Fed. R. Evid. 403. But in reviewing a district

court’s Rule 403 ruling, we ‘generally maximiz[e] [the evidence’s] probative value and

minimiz[e] its prejudicial value.’” United States v. Monsalvatge, 850 F.3d 483, 494 (2d Cir.

2017) (citations omitted) (alterations in original).

        As noted above, this Court specifically recognized in its recent summary judgment ruling

that the focus of an Actavis claim is whether the generic was induced by the payment. See supra

at 2; Pls.’ Mot. in Limine No. 7 (ECF No. 745). Whether it was a good deal for the brand is

irrelevant. See Pls.’ Mot. in Limine No. 6 (ECF No. 744) at 4-7. Here, Forest claims that it

anticipated a $25+ million reduction in its Medicaid rebate liability associated with its future

Lexapro brand sales as a result of transferring the manufacturing of the authorized generic to

Mylan, and that this reduction allegedly justifies in part its payment of $32.5 million to Mylan

upon the execution of the Lexapro Amendment. Because of this asserted justification, whether

the Lexapro Amendment was merely a means to disguise a payment to induce Mylan to quit its
                                                  6
     Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 10 of 17



patent challenge or whether the Lexapro Amendment payments to Mylan represented fair value

for services that Mylan rendered are key issues in the Actavis reverse payment analysis. See

Namenda V, 331 F. Supp. 3d at 199 (“Plaintiffs argue that [Forest’s Medicaid rebate liability]

reduction was both inflated and pretextual . . . Plaintiffs have presented enough evidence that

rebuts Defendants’ procompetitive justifications to get to trial.”).

       In order to make these determinations regarding Forest’s claimed justification involving

the amount of its anticipated Medicaid rebate liability, the jury will need to understand what

Medicaid is, what rebate liability is, how rebate liability worked prior to the DRA (when the

Original Lexapro Agreement was executed), how the DRA changed the treatment of authorized

generics for the purpose of rebate liability calculations, why the Lexapro Amendment would

potentially reduce Forest’s liability, and whether the reduction in Forest’s rebate liability

corresponded with any increase in liability or burden for Mylan (i.e., whether the value of

services that Mylan provided was related to the expected reduction in Medicaid liability) or was

instead merely an ancillary benefit to Forest.

       Additionally, what Forest knew about rebate liability laws/regulations and when it knew

it goes to the credibility of Forest’s argument that the Lexapro Amendment was independent of

the Namenda patent settlement. Specifically, Forest could have, but did not, seek to achieve the

same purported savings through an amendment to the Original Lexapro Agreement until it was

also negotiating with Mylan over the Namenda patent settlement. Relevant evidence would

therefore include Forest’s monitoring of the 2005 DRA legislation before the Original Lexapro

Agreement in 2005, Forest’s failure to approach Mylan to amend the Lexapro deal from 2005 to

2009, and Forest’s waiting to raise the Lexapro Amendment with Mylan until the Namenda

settlement despite having ongoing business relations with Mylan with regard to another drug,



                                                  7
     Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 11 of 17



Nebivolol, in 2008 (see, e.g., Mylan Inc. v. Commissioner, Nos. 16145-14, 27086-14, 2016 Tax

Ct. Memo LEXIS 45, at *8-11 (T.C. Mar. 10, 2016)).

       Plaintiffs do not intend to mischaracterize the Lexapro Amendment as illegally,

fraudulently or illicitly depriving Medicaid or its recipients of funds, but the fact that the DRA

amended the statutory definition of “Best Price” by specifying that it must include the lowest

price of an authorized generic drug is essential to understanding the nature of the value of the

Lexapro Amendment and evaluating whether the timing of the DRA in relation to the Lexapro

Amendment and the Namenda settlement suggests that the Lexapro Amendment is merely a

cover for a payment to Mylan.

       In general, evidence regarding the Medicaid rebate liability and the DRA is not

prejudicial and clearly probative (assuming Forest’s rebate liability reduction defense is

cognizable at all under Actavis). Evidence and argument related to public statements by

members of Congress or in congressional hearings concerning the purpose of the DRA (e.g., to

close a loophole under which brand companies were not paying rebates on sales of their

authorized generics) are relevant to show that Forest knew or should have known of the potential

change in the law long before it approached Mylan in early 2010 about amending the Original

Lexapro Agreement, or even before it signed the Original Lexapro Agreement. See, e.g., The

President’s Budget Proposals for Fiscal Year 2006, Hearing Before the Committee on Finance

United States Senate, 109th Cong. 38-39 (2005), available at

https://www.finance.senate.gov/imo/media/doc/25948.pdf; 151 Cong. Rec. S12122, (Nov. 1,

2005), available at https://www.govinfo.gov/content/pkg/CREC-2005-11-01/pdf/CREC-2005-

11-01.pdf. And while Plaintiffs do not intend to present evidence or argument that Forest

exploited a loophole in the DRA, evidence that members of Congress were publicly discussing



                                                 8
     Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 12 of 17



the need to close what they described as a loophole in the MDRP by passing the changes

contemplated in the DRA is relevant to show Forest’s failure to act on the issue (by approaching

Mylan or a third party about a manufacturing site transfer for an authorized generic version of

Lexapro) until it needed a cover to pay Mylan. See, e.g., The President’s Budget Proposals for

Fiscal Year 2006, Hearing Before the Committee on Finance United States Senate, 109th Cong.

38-39 (2005), available at https://www.finance.senate.gov/imo/media/doc/25948.pdf; 151 Cong.

Rec. S12122, (Nov. 1, 2005), available at https://www.govinfo.gov/content/pkg/CREC-2005-11-

01/pdf/CREC-2005-11-01.pdf; Declaration of Joseph Opper (“Opper Decl.”) Ex. 42, PX-1411

(article regarding best price reporting for authorized generics); Opper Decl. Ex. 43, PX-1410

(notice that authorized generics likely to be considered in best price calculations). Forest’s own

expert admitted that Forest’s “legal department was probably following Congress.” Opper Decl.

Ex. 44, Bonelli Tr. at 102:2-103:5.

       Finally, with respect to evidence or argument suggesting that Forest’s Medicaid rebate

savings would otherwise have been conferred to the government, taxpayers, and Medicaid-

eligible individuals, Plaintiffs reiterate that they do not intend to present argument or evidence

that the Lexapro Amendment illegally, fraudulently or illicitly deprived Medicaid or its

beneficiaries of money. However, the essence of Forest’s purported justification for the payment

to Mylan is that Forest thought the Lexapro Amendment would reduce its payments under the

Medicaid Drug Rebate Program. Forest claims that Plaintiffs intend to “focus on irrelevant and

prejudicial characterizations” that Medicaid “provides health coverage to tens of millions of

lower-income Americans, including children, pregnant women, parents, seniors and individuals

with disabilities,” and that Forest’s Medicaid rebate savings would have otherwise gone to

reimburse that program. Defs.’ Br. at 1, 6. But those characterizations are verbatim from



                                                  9
     Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 13 of 17



Forest’s expert. See Toto Decl. Ex 2, ECF No. 794-2, Excerpts of Bonelli Rpt. ¶¶ 6, 7, 29. If

Forest believes that those facts are too prejudicial, then it should not open the door by offering its

expected Medicaid rebate liability savings as a purported justification for the payment. If Forest

believes that its own expert’s opinions are prejudicial to it, it should withdraw them.

       The cases Forest cites, in which courts precluded potentially inflammatory and

misleading evidence, therefore are not relevant here. In U.S. Bank Nat’l Assn. v. PHL Variable

Life Ins. Co.¸112 F. Supp. 3d 122, 138-40 (S.D.N.Y. 2015), U.S. Bank filed a motion in limine to

preclude defendant Phoenix from disparaging U.S. Bank for investing in life insurance policies

and in distressed assets. Id. at 138-39. At issue there was the admissibility of evidence

regarding STOLI policies (life insurance policies procured and sold to investors with no

insurable interest in the life of the insured) and life settlement investments. Id. at 139. This

Court found that evidence regarding STOLI policies was entirely irrelevant to the case and

would be inflammatory because “the idea that there is an entire industry built on profiting from

death is highly prejudicial—so prejudicial that the very idea of it has been declared void for

public policy in many states.” Id. While STOLI transactions are legal in New York, this Court

found that evidence thereof in that case would result in prejudice “that does not derive from

proof relevant to the issues in the case.” Id. While barring inflammatory rhetoric, such as

references to “death profiteering” or “inequitable conduct,” this Court did, however, allow for

evidence regarding life settlement investments to be introduced, noting that “[t]o understand that

claim, the jury will, of course, need background about life settlement practices—i.e., purchasing

and bundling life insurance policies as an investment vehicle.” Id. at 139-40.

       In the instant case, Plaintiffs will introduce no such inflammatory language. Further, the

subject matter—the history of and intent behind the passage of the DRA—is not at all



                                                 10
     Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 14 of 17



comparable to evidence about an insurance practice found so repugnant that many states have

deemed it void as against public policy, and Forest has not explained how the introduction of

such would prejudice it in any way. Moreover, as in the instant matter, this Court in U.S. Bank

recognized the need for and importance of introducing background information to help a jury

fully understand an issue with which they may not normally be familiar, such as the DRA.

Plaintiffs will appropriately focus on the background of the DRA, Forest’s expert’s own

characterizations and the necessary impact of Forest’s conduct in light of those characterizations,

all of which fall within the scope of Ms. Bonelli’s expert report.

       Forest’s reference to Hart v. RCI Hospitality Holdings, Inc., 90 F. Supp. 3d 250

(S.D.N.Y. 2015), is similarly unavailing. There, the Court did not allow quantification of

performance fees earned by exotic dancers, in addition to their court-awarded minimum wage

payments, for fear it would result in an emotional reaction or policy judgment by jury members.

Id. at 260. Again, there is no similar risk of prejudice here, where the evidence at issue simply

involves the history of and intent behind passage of a piece of legislation that Plaintiffs do not

claim Forest violated, but that gave rise to Forest’s own purported justification for the Lexapro

Amendment, a justification which Plaintiffs are allowed to test if Forest is allowed to offer it.

       Forest should not be allowed to present evidence and argument to the jury showing that it

believed the Lexapro Amendment would save it millions of dollars on Medicaid rebate liability,

but at the same time preclude Plaintiffs from explaining the facts and circumstances surrounding

that belief. If Forest does not want the jury to hear that the Lexapro Amendment enabled it to

pay millions less to government Medicaid programs (despite that being the very essence of Ms.

Bonelli’s opinion), it can choose not to argue that those savings justify its payment to Mylan.




                                                 11
      Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 15 of 17



IV.    CONCLUSION

       Forest’s Motion in Limine No. 13 should be denied.


Dated: June 14, 2019                     Respectfully Submitted:
                                                 /s/ Dan Litvin
 David F. Sorensen                               Bruce E. Gerstein
 Ellen T. Noteware                               Joseph Opper
 Daniel C. Simons                                Kimberly M. Hennings
 Nick Urban                                      Dan Litvin
 Berger Montague PC                              Garwin Gerstein & Fisher LLP
 1818 Market Street – Suite 3600                 88 Pine Street, 10th Floor
 Philadelphia, PA 19103                          New York, NY 10005
 (215) 875-3000                                  Tel: (212) 398-0055
 (215) 875-4604 (fax)                            Fax: (212) 764-6620
 dsorensen@bm.net                                bgerstein@garwingerstein.com
 enoteware@bm.net                                jopper@garwingerstein.com
 dsimons@bm.net                                  khennings@garwingerstein.com
 nurban@bm.net                                   dlitvin@garwingerstein.com

 Peter Kohn                                      David C. Raphael, Jr.
 Joseph T. Lukens                                Erin R. Leger
 Faruqi & Faruqi, LLP                            Susan C. Segura
 1617 John F Kennedy Blvd., Suite 1550           Smith Segura & Raphael, LLP
 Philadelphia, PA 19103                          3600 Jackson Street, Suite 111
 (215) 277-5770                                  Alexandria, LA 71303
 (215) 277-5771 (fax)                            Tel: (318) 445-4480
 pkohn@faruqilaw.com                             Fax: (318) 487-1741
 jlukens@faruqilaw.com                           draphael@ssrllp.com
                                                 eleger@ssrllp.com
                                                 ssegura@ssrllp.com

                                                 Stuart E. Des Roches
                                                 Andrew W. Kelly
                                                 Odom & Des Roches, LLC
                                                 650 Poydras Street, Suite 2020
                                                 New Orleans, LA 70130
                                                 Tel: (504) 522-0077
                                                 Fax: (504) 522-0078
                                                 stuart@odrlaw.com
                                                 akelly@odrlaw.com

                                                 Russ Chorush
                                                 Heim Payne & Chorush, LLP
                                                 1111 Bagby, Suite 2100

                                              12
Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 16 of 17



                                       Houston, TX 77002
                                       Tel: (713) 221-2000
                                       Fax: (713) 221-2021
                                       rchorush@hpcllp.com



              Counsel for the Direct Purchaser Class Plaintiffs




                                     13
    Case 1:15-cv-07488-CM-RWL Document 838 Filed 06/14/19 Page 17 of 17



                              CERTIFICATE OF SERVICE


      I hereby certify that on June 14, 2019, I electronically filed the above by the CM/ECF

system.




                                                          Respectfully submitted,

                                                          /s/ Dan Litvin
                                                          Dan Litvin




                                              14
